       Case 1:15-cr-00536-PGG Document 1191 Filed 08/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                                ORDER
             -against-
                                                            15 Cr. 536 (PGG)
 KALEIL ISAZA TUZMAN,

                         Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Tuzman scheduled for August 20, 2021 is adjourned

to September 10, 2021 at 12:00 noon in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       August 7, 2021
